 Case 3:21-cv-00599-FLW-DEA Document 1 Filed 01/12/21 Page 1 of 7 PageID: 1




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

 JEREMY M. GLAPION,                                Civil Case No.: 21-cv-599

                           Plaintiff,
 v.                                                                COMPLAINT

 DOE CORPORATION UTILIZING
 TELEPHONE NUMBERS 941-229-5065,
 941-584-3794, and OTHERS

                           Defendant.

                                        INTRODUCTION

        1.     This action arises out of Defendant’s repeated violations of the Telephone

Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”).

        2.     Defendant has placed dozens of prerecorded telemarketing telephone calls to

Plaintiff.

        3.     Plaintiff never provided consent to Defendant for such calls.

        4.     Plaintiff’s number has also been on the National Do-Not-Call Registry since May

2018.

        5.     In an effort to avoid liability, Defendant uses limited-time telephone numbers that

appear to remain active for no more than 24 hours after a call was placed.

        6.     As such, even if Plaintiff can call back before the number is deactivated, it does not

connect Plaintiff with any live person or provide any way for Plaintiff to opt out.

        7.     Accordingly, Defendant’s actions violated the TCPA, and Plaintiff is entitled to

$1,000-$3,000 per call ($500-$1500 for violations of § 227(b), and an additional $500-$1500 for

violations of § 227(c)).

                                    JURISDICTION AND VENUE
 Case 3:21-cv-00599-FLW-DEA Document 1 Filed 01/12/21 Page 2 of 7 PageID: 2




       8.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331, as this action

arises under the TCPA, which is a federal statute.

       9.      This Court has personal jurisdiction over Defendant because its actions giving rise

to the claim were targeted at this District.

       10.     Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial

part of the events giving rise to the claim – the telephone calls – occurred in this District.

                                               PARTIES

       11.     Plaintiff is a citizen and resident of Manasquan, New Jersey.

       12.     Plaintiff is, and at all times mentioned herein was, a “person” as defined by 47

U.S.C. § 153 (39).

       13.     Defendant is, based on the area code it uses to call, likely a Florida-based

corporation.

       14.     Defendant is, and at all times mentioned herein was, a “person” as defined by 47

U.S.C. § 153 (39).

                                               FACTS

       15.     Plaintiff owns a Google Voice telephone number ending in 9268.

       16.     Since at least June 16, 2020, Plaintiff has received calls from telephone numbers

beginning with area code 941 which all leave voicemail messages between 4 and 6 seconds long

that begin with three seconds of silence followed by, at the four second mark, the single

prerecorded word: “Goodbye.”

       17.     Plaintiff knows that the word “Goodbye” is prerecorded or artificial because of his

familiarity with common speech, intonation, characteristics, and other artificial voices, and that

the “Goodbye” was identical in each message.
 Case 3:21-cv-00599-FLW-DEA Document 1 Filed 01/12/21 Page 3 of 7 PageID: 3




        18.    These numbers include 941-229-5065, 941-584-2794, 941-229-5936, and 941-220-

5585.

        19.    According to Phonevalidator.com, each of these telephone numbers belongs to

“Onvoy”, which is a company that provides telephone numbers to service providers for their

customers to use.

        20.    It is possible that there were additional calls, as Plaintiff received similar voicemails

as far back as October 2017, but those calls used different area codes than the recent series of calls.

        21.    Notably, Defendant appears to de-activate its phone numbers within approximately

24 hours of its calls using that telephone number.

        22.    Upon information and belief, it does this because it knows it is violating the TCPA,

and it is trying to stay ahead of those seeking to hold it accountable.

        23.    On January 6, 2020, Plaintiff tried calling back several of the numbers that had

recently called him.

        24.    While most were not answered and/or were disconnected, at around 1:00 PM,

Plaintiff was able to connect to telephone number 941-229-5065, which had called Plaintiff on

January 5 at 3:08 PM.

        25.    This call was answered by a prerecorded message that presented a series of offers

to Plaintiff, allowing Plaintiff to choose an offer to obtain more information about, or skip to the

next offer.

        26.    Plaintiff does not recall the first offer presented.

        27.    The second offer presented was to save money on travel (airfare, hotels, etc).

Plaintiff pressed the button to receive more information about this offer, but was told no one was

available to provide more information about that offer (or words to that extent).
 Case 3:21-cv-00599-FLW-DEA Document 1 Filed 01/12/21 Page 4 of 7 PageID: 4




        28.     The system then proceeded to the next offer, which dealt with genetic screening for

cancer risks.

        29.     At no point during this call did the message identify or provide any clues as to the

caller’s identity.

        30.     Plaintiff pressed the prompt to receive more information about this offer and was

connected with an agent for Global Reach Labs.

        31.     Plaintiff explained what had happened to the Global Reach Labs agent, and in the

course of the conversation, the agent revealed that her system indicated Plaintiff had called her

directly, and even showed Plainitff’s 9268 number as the “caller ID”.

        32.     Global Reach Labs’ agent claimed to have no idea about the outbound calls and

message Plaintiff described.

        33.     This means, then, that Defendant Doe Corporation is not operating on a referral

basis with Global Reach Labs, as it would need to provide some information on its identity to

receive referral credit, but is instead an entity with which Global Reach Labs contracted to bring

in leads.

        34.     At this time, Plaintiff does not know the extent of Global Reach Labs’ knowledge

or involvement in these calls, but at minimum Global Reach Labs maintains records that will help

identify Doe Corporation.

        35.     Upon information and belief, Defendant Doe leaves voicemails to encourage

prompt call backs, as a person would be less likely to return a call from an unknown number that

does not leave a voicemail.

        36.     As such, while the “Goodbye” content of Defendant’s prerecorded message did not

contain telemarketing material, the purpose of the call was to relay telemarketing content (offers)
 Case 3:21-cv-00599-FLW-DEA Document 1 Filed 01/12/21 Page 5 of 7 PageID: 5




to Plaintiff (either if he had answered or if he called back promptly).

        37.       Defendant’s actions in placing calls using a prerecorded or artificial voice to

Plaintiff’s telephone number without Plaintiff’s consent violate 47 U.S.C. § 227(b).

        38.       Plaintiff is entitled to an award of a minimum of $500 in statutory damages for each

call, pursuant to 47 U.S.C. § 227(b)(3)(B).

        39.       Defendant’s actions were willful and/or knowing because Defendant placed the

calls of its own volition and takes pains to hide its identity (by deactivating telephone numbers and

not revealing its identity).

        40.       Accordingly, Plaintiff is entitled to an award of $1,500 per call, pursuant to 47

U.S.C. § 227(b)(3)(B).

        41.       In addition, because the calls were telephone solicitations and Plaintiff’s telephone

number was on the National Do-Not-Call Registry, Defendant’s calls violated 47 U.S.C § 227(c),

and Plaintiff is entitled to an additional $500 (minimum) to $1500 (willful) per call.

        42.       Plaintiff has suffered concrete harm because of Defendant’s telephone calls,

including, but not limited to:

              •   Lost time tending to the unwanted calls and responding to Defendant’s unlawful

                  conduct;

              •   Invasion of his privacy by intrusion upon seclusion

        43.       These forms of concrete harm are sufficient for Article III standing purposes.

        44.       Plaintiff is entitled to statutory damages and injunctive relief for these violations of

the TCPA.

                                   FIRST CAUSE OF ACTION
                          Violations of the TCPA, 47 U.S.C. § 227(b)(1)(B)

        45.       Plaintiff incorporates the foregoing allegations as if fully set forth herein.
 Case 3:21-cv-00599-FLW-DEA Document 1 Filed 01/12/21 Page 6 of 7 PageID: 6




        46.    Defendant placed telemarketing telephone calls to Plaintiff without his prior

express written consent.

        47.    These calls each used a prerecorded or artificial voice.

        48.    The calls were not placed for “emergency purposes” as defined by 47 U.S.C. §

227(b)(1)(A)(i).

        49.    Plaintiff is entitled to an award of damages of $500 per call pursuant to § 47 U.S.C.

§ 227(b)(3).

        50.    Plaintiff is entitled to an award of treble damages in an amount up to $1,500 for

each call made knowingly and/or willfully, pursuant to 47 U.S.C. § 227(b)(3).

                                SECOND CAUSE OF ACTION
                           Violations of the TCPA, 47 U.S.C. § 227(c)

        51.    Plaintiff incorporates the foregoing allegations as if fully set forth herein.

        52.    Defendant made telephone solicitations to Plaintiff’s telephone number ending in

9268.

        53.    Plaintiff’s telephone number ending in 9268 has been on the National Do-Not-Call

Registry since May 16, 2018.

        54.    Plaintiff is entitled to an award of damages of $500 per call pursuant to 47 U.S.C.

§ 227(c)(5)(C).

        55.    Plaintiff is entitled to an award of treble damages in an amount up to $1,500 for

each call made knowingly and/or willfully, pursuant to 47 U.S.C. § 227(c)(5)(C).

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Jeremy M. Glapion prays for the following relief:

        A.     An order declaring that Defendant’s actions violate the aforementioned laws and

statutes;
 Case 3:21-cv-00599-FLW-DEA Document 1 Filed 01/12/21 Page 7 of 7 PageID: 7




       B.      An award of injunctive and other equitable relief prohibiting Defendant from

engaging in the wrongful and unlawful acts described herein;

       C.      An award of statutory or contractual damages;

       D.      An award of treble damages;

       E.      Such other and further relief that the Court deems reasonable and just.


                                         JURY DEMAND

       Plaintiff requests a trial by jury of all claims that can be so tried.

 Dated: January 12, 2021                            _s/ Jeremy M. Glapion____________
                                                    Jeremy M. Glapion
                                                    THE GLAPION LAW FIRM, LLC
                                                    1704 Maxwell Drive
                                                    Wall, New Jersey 07719
                                                    Tel: 732.455.9737
                                                    Fax: 732.965.8006
                                                    jmg@glapionlaw.com
